Citation Nr: 1500751	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togas, Maine


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected shin splints of the left lower extremity, currently rated 10 percent disabling.

2.  Entitlement to an increased initial rating for service-connected shin splints of the right lower extremity, currently rated 10 percent disabling.

3.  Entitlement to an increased initial rating for service-connected scoliosis claimed as low back pain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION


The Veteran served on active duty from March 1984 to January 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision that granted service connection for scoliosis (claimed as low back pain) and shin splints of both lower extremities, and assigned separate 10 percent ratings, effective December 27, 2002.  The Veteran appealed for higher ratings for these disabilities.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  

For the reasons explained below, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating entitlement to increased initial ratings for bilateral shin splints and scoliosis. 

The Veteran was last afforded a VA examination for her bilateral shin splint and scoliosis disabilities in July 2010, over four years ago.  At the Veteran's September 2012 hearing, she testified that the symptomatology for these disabilities have increased in severity since the last VA examination.  Thus, the Board finds that a new orthopedic examination is needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995). 

The AOJ last obtained the Veteran's VA treatment records in May 2012.  Accordingly, the Board finds that remand is also necessary to obtain recent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain relevant VA treatment records dating from since May 2012 from the VA Medical Center in Togas, Maine and associated outpatient clinics.  If the requested records cannot be obtained, the Veteran and her representative should be notified of such.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of her service-connected scoliosis (low back pain).  The claims file must reviewed by the examiner.  The examiner should describe all symptomatology associated with the Veteran's scoliosis.  All indicated tests should be performed and all findings should be reported in detail, including range of motion testing.    

3.  Schedule the Veteran for a VA lower leg examination to determine the current severity of her service-connected shin splints.  The claims file must reviewed by the examiner.  The examiner should describe all symptomatology associated with the Veteran's shin splints.  All indicated tests should be performed and all findings should be reported in detail.   

4.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claims for increased initial ratings readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and her attorney should be furnished with a supplemental statement of the case and   be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

